    Case 3:20-cv-03695-C-BN Document 16 Filed 02/23/21                    Page 1 of 2 PageID 69



                          IN THE LTNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

CI]DRIC FISIIER.                                   )
                                                   )
                        Plaintil'l'.               )
                                                   )
                                                   )
                                                   )
HUNT COUNTY SHERIFF'S OFFICE,                      )
et al.,                                            )
                                                   )
                        Defendants.                )    Civil Action No. 3 :20-CV-3695-C-BN

                                               ORDER

         Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that   Plaintifls Complaint should     be dismissed without

prejudice subject to Plaintiff s ability to refile his claims once he has shown that the

preconditions of Heckv. Humphrey,5l2lJ.S. 477 (1994),have been met.l

         The Court conducts a de novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(b)(1XC). Portions ofthe report or proposed findings or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly enoneous or

contraryto law. See United States v. Wilson,864F -2d       l2l9,l22l    (5th Cir. 1989).

         After due consideration and having conducted a de novo review, the Court finds that

Plaintifls objections should     be    OVERRULED. The Court      has further conducted an


independent review ofthe Magistrate Judge's findings and conclusions and finds no error. It is

therefore ORDER-ED that the Findings, Conclusions, and Recommendation are ADOPTED as


      I Plaintiff filed objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on February I 1, 2021.
  Case 3:20-cv-03695-C-BN Document 16 Filed 02/23/21                    Page 2 of 2 PageID 70



the findings and conclusions of the Court. For the reasons stated therein, the Court ORDERS

that Plaintills Complaint be dismissed without prejudice.

       SO ORDERED       nlis   f,.l   dayolFebruary,202l.




                                                               I
                                                                                  -
                                                           C       GS
                                              S       OR           STATES         C'T JUDGE


                                                                         I




                                                  2
